DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-12 allowed. Claims 2 and 5-6 previously allowed.
The following is an examiner’s statement of reasons for allowance: 
As to claims 1, 3-4, and 7-12, the allowability resides in the overall structure of the device as recited in independent claims 1 and 7, and at least in part, because claims 1 and 7 recite the following limitations: 
“a frame which is disposed along an edge surface of the display panel and an edge surface of the heat diffusing plate, 
wherein the frame includes: 
a side wall which is disposed opposite to the edge surface of the display panel and the edge surface of the heat diffusing plate; and 
a support wall which projects from the side wall toward the heat diffusing plate, 
the heat diffusing plate includes a first portion and a peripheral portion, the peripheral portion being disposed between the support wall and the display panel, the first portion having a thickness dimension which is larger than the thickness dimension of the peripheral portion, the thickness dimension of the peripheral portion being constant, and 
the peripheral portion housing at least part of the support wall” - claim 1;
“a frame which is disposed along an edge surface of the display panel and an edge surface of the heat diffusing plate, wherein the frame includes: 
a side wall which is disposed opposite to the edge surface of the display panel and the edge surface of the heat diffusing plate; and 
a support wall which projects from the side wall toward the heat diffusing plate, 
the heat diffusing plate includes a first portion and a peripheral portion, the peripheral portion being disposed between the support wall and the display panel, the first portion having a thickness dimension which is larger than the thickness dimension of the peripheral portion, the thickness dimension of the peripheral portion being constant, 
the peripheral portion housing at least part of the support wall, and 
the heat diffusing plate has a size that covers almost an entire region of a rear surface of the display panel” – claim 7.
None of the prior art, either alone or in combination, can be reasonably construed as adequately teaching the above limitations in combination with the remaining claim elements.
Further, Examiner has not identified any double patenting issues.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB R CRUM whose telephone number is (571)270-7665.  The examiner can normally be reached on Monday - Friday 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jayprakash Gandhi can be reached on (571) 272-3740.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JACOB R CRUM/Examiner, Art Unit 2835